DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on June 28, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent 10555746 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art (Sachs et al WO 2013016590) teaches a method of creating at least one dissection plane within a wall of a bladder trigone of a patient comprising placing a balloon within the wall of the bladder trigone via a urethra, and inflating the balloon to form a first dissection plane between separated layers of tissue within the wall of the bladder trigone (P:8, L: 27-29, 34; P:9, L:1) using balloon dissection along natural tissue planes (P:41, L:11-15). However, the claims have not been rejected over the body of prior art, because no reference could be found that specifically teaches the detailed limitations of the step of advancing a visualization scope, through the vagina of the patient, advancing a guide wire through the working channel to penetrate a wall of the superior portion of the vagina, and advancing the distal tip of the guidewire submucosally through the wall of the vagina until the distal tip is positioned within tissue of the bladder trigone prior to and in combination with advancing a balloon dilation catheter over the guidewire until the balloon is within the wall of the bladder trigone and inflating the balloon to form a first dissection plane between separated layers of tissue within the bladder trigone, since there is no reference that could be found that specifically provides a teaching, motivation, or suggestion to produce all of the detailed limitations in the method of the claimed invention in claim 1. Additionally, Sachs discloses a method of delivering RF or thermal energy through a vagina and into tissue between a surface of the trigone region of the bladder and the vaginal surface and creating a dissection plane between separated layers of tissue within the tissue to disrupt nerves associated with over active bladder, however, the claims have not been rejected over the body of prior art because no reference could be found that specifically teaches or suggests that a cutting device is advanced through the vagina, since Sachs teaches an RF electrode which does not meet the limitations “cutting blade” as recited in claim 15.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/Primary Examiner, Art Unit 3771